Title: From Benjamin Franklin to William Temple Franklin, 13 June 1775
From: Franklin, Benjamin
To: Franklin, William Temple


My dear Billy,
Philada. June 13. 1775
I wonder’d it was so long before I heard from you. The Packet it seems was brought down to Philadelphia, and carry’d back to Burlington before it came hither. I am glad to learn by your Letters that you are happy in your new Situation, and that tho’ you ride out sometimes, you do not neglect your Studies. You are now in that time of Life which is the properest to store your Mind with such Knowledge as is hereafter to be ornamental and useful to you. I confide that you have too much Sense to let the Season slip. The Antients painted Opportunity as an old Man with Wings to his Feet and Shoulders, a great Lock of Hair on the fore part of his Head, but bald behind; whence comes our old Saying, Take Time by the Forelock; as much as to say, when it is past, there is no means of pulling it back again; as there is no Lock behind to take hold of for that purpose.
I am sorry your Things have suffer’d so much Damage in their Way to you; and I fear if I send the Glass you write for, it may likewise be hurt in the Carriage, as I have no Convenience at present of packing it safely, and the Boatmen and Waggoners are very careless People. If you want to use a Glass, your Father has a better, which he will lend you. But a Perspective Glass is not so good as the Eye for Prospects, because it takes in too small a Field. It is only useful to discern better some particular Objects. So, as I expect you here after the Vacation, to go to the College, I think it best to keep the Glass for you till you come, when you will find it in your Desk and Book Case with your little Beginning of a Library; and I hope about the same time your Books and Things from London will be arrived.
I have received a long Letter from Mrs. Stevenson. It is a kind of Journal for a Month after our Departure, written on different Days, and of different Dates, acquainting me who has call’d, and what is done, with all the small News. In four or five Places, she sends her Love to her dear Boy, hopes he was not very sick at Sea, &c. &c. Mrs. Hewson and the Children were well. She was afraid, she says, to see some of your Friends, not knowing how to excuse your not taking leave of them.
Your Shirts will go by to-morrow’s Stage. They are in a little Trunk, and I hope will get safe to hand.
Mr. and Mrs. Bache send their Love to you. The young Gentlemen are well and pleas’d with your remembering them. Will has got a little Gun, marches with it, and whistles at the same time by way of Fife. I am ever, Your affectionate Grandfather
B Franklin
 
Addressed: Mr W. T. Franklin / at Govr Franklin’s / Amboy
Endorsed: Answered July 13th. 1775
Notation: B. Franklin Esqr to his grandson June 13th. 1775
